Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
       Restriction and Election

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 47-51, drawn to a composition comprising a dinitrophenol prodrug of formula I, formula II, formula III, formula IV, formula V, or formula VI:

    PNG
    media_image1.png
    287
    558
    media_image1.png
    Greyscale

classified in classes/subclasses in the followings C07C323/58 , C07F9/12 , C07C205/37,C07F9/091, C07C271/44, C07C219/04,C07C271/52 , C07C229/26,;C07C229/08, C07C229/, C07D295/145, C07D295/088, C07D295/205, C07D213/40, C07D295/13..
II. 	Claims 52-55 drawn to a method of treatment of neuromuscular diseases, neuromuscular degenerative diseases, muscle wasting diseases, neurodegenerative diseases, autoimmune diseases, developmental diseases, traumatic diseases of CNS, . classified in classes/subclasses in the followings:A61K31/5375 ; A61K31/4409 A61K31/40; A61K31/265; A61K31/27; A61K31/223 A61K31/4406; A61K31/661; A61K31/221; A61K31/44; A61K31/4402 A61K31/4453; A61K31/495; A61K31/06; A61P37/02;  A61P3/00;r A61P29/00; A61P27/16 ; A61P27/06 ; A61P27/04 ; A61P27/02 ; A61P25/24 ; A61P25/00; A61P21/00; A61P19/02 ; A61P37/00;r A61P25/28; A61K9/0053; A61K31/24

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
the invention of Group I is directed to the composition comprising a dinitrophenol prodrug of formula I, formula II, formula III, formula IV, formula V, or formula VI, whereas the invention II is related to the method of treatment of neuromuscular diseases, neuromuscular degenerative diseases, muscle wasting diseases, neurodegenerative diseases, autoimmune diseases, developmental diseases, traumatic diseases of CNS, hearing loss related due to aging, noise, drug Page 4 of 9Attorney Docket No.: 104820-5003-USO1 induced and/or genetic hearing loss, and/or metabolic diseases, including spinal muscular atrophy (SMA) syndrome (SMAl, SMA2, SMA3, and SMA4, also called Type I, II, III and IV), traumatic brain injury (TBI), concussion, keratoconjunctivitis sicca (Dry Eye Disease), glaucoma, Sjogren's syndrome, rheumatoid arthritis, post-LASIK surgery, anti-depressants use, Wolfram Syndrome, and Wolcott-Rallison syndrome, comprising: administering to a patient in need of treatment a dose of the composition of claim 47, wherein the dose of the dinitrophenol prodrug of formula I, formula II, formula III, formula IV, formula V, or formula VI is: from about 0.01 mg/kg of body weight to about 25 mg/kg of body weight of the patient in need of treatment; or from about 0.01 mg/kg of body weight to about 50 mg/kg of body weight of the patient in need of treatment. However, according to Garcia et al (US 9,080,170), it describes the use of modified U7 snRNAs for treating of neuromuscular diseases which is different from the Invention I. 
From this, they are unrelated to each other. Therefore, Group II is not directly related to the Group I.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are various compounds shown in the claim 47 (see Table A).
If applicants elect Group II, it is subjected to further the restriction. The claimed compounds contain many different patentably distinct subspecies without having any common core structure. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are various compounds shown in the claim 47 (see Table A).

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because at least one or more generic subgroups in the claim 47 (see Table A).
In addition, these species are not obvious variants of each other based on the current record.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        4/27/2021